DETAILED ACTION
Specification
The amendments to the specification are acceptable (pp. 2-4 of Applicant’s reply filed on November 24, 2021).

Examiner’s Comment
The Examiner acknowledges Applicant’s Miscellaneous Incoming Letter regarding the submission of five Chinese references with Applicants’ Response After Final Action on November 24, 2021.  Applicant acknowledged that these foreign references were not submitted on an information disclosure statement (IDS).  The Examiner, however, did review these submitted foreign references by Applicant and did not find them to be germane to patentability of Applicant’s claims and also did not list any of these foreign references on a PTO-892.  

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on November 24, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, second and fourth paragraph rejections
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative William Barber (Reg. No. #32,720) in a phone interview conducted on December 21, 2021. 

Applicant has further agreed to amend the following claims:    

--  1. (Currently Amended) A pneumatically driven apparatus in the form of a hand held pneumatic power tool, comprising: 
	a pneumatic machine including 
		a pneumatic rotary vane motor having a housing defining a cylindrical chamber extending along a cylinder axis, and a cylindrical rotor located in the cylindrical chamber and extending along and rotatable about a rotational axis running parallel to the cylinder axis, the cylindrical rotor having a plurality of radially movable vanes forced radially outwards during rotation of the cylindrical rotor, 
		a working element realizing a working movement, when the pneumatic rotary vane motor is activated, and 
		at least one gear arrangement for transmitting a rotational movement and torque from the pneumatic rotary vane motor to the working element in order to realize the working movement, wherein the at least one gear arrangement includes a magnetic gear arrangement using magnetic fields to transmit the rotational movement and torque from the pneumatic rotary a plurality of rotating components which rotate relative to each other about rotational axes running coaxial in respect to one another, 
	wherein the magnetic gear arrangement includes 
		a first rotating component of the plurality of rotating components configured by the cylindrical rotor of the pneumatic rotary vane motor [[
		a second rotating component of the plurality of rotating components having a second number (n_output) of magnetic pole pairs configured to rotate and generate a second magnetic field, and 
		the housing being a third component having a third number (n_pp) of ferromagnetic pole pieces configured to act as a passive part of a magnetic circuit between the first rotating component and the second rotating component.  --

--  17. (Currently Amended) The pneumatically driven apparatus of claim 1 [[

--  18. (Currently Amended) The pneumatically driven apparatus of claim 1 [[
			a circumferential outer wall of the housing of the pneumatic rotary vane motor is provided with a plurality of ferromagnetic segments each having a longitudinal extension running parallel to the rotational axis, making 
			the third component of the magnetic gear arrangement is configured by the housing of the pneumatic rotary vane motor, and 
			the third number (n_pp) of ferromagnetic pole pieces of the third component is configured by the plurality of ferromagnetic segments of the housing of the pneumatic rotary vane motor.  --

--  20. (Currently Amended) The pneumatically driven apparatus of claim 1, wherein the second rotating component with the second number of magnetic pole pairs is connected to an intermediate shaft, the intermediate shaft being indirectly connected to a [[of a magnetic bevel gear arrangement.  --

Allowable Subject Matter
Claims 1, 3-10, 15, 17-18, and 20-21 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday December 21, 2021

/Mary Davis/Primary Examiner, Art Unit 3746